      Case 4:20-cv-02607 Document 9-1 Filed on 09/03/20 in TXSD Page 1 of 1




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 COMMERCE EQUITIES, INC.                        §
          Plaintiff,                            §
                                                §
 v.                                             §          Civil Action No. 4:20-cv-02607
                                                §
 AMRISC, LLC, CRC INSURANCE                     §
 SERVICES, INC. AND HIGHPOINT                   §
 INSURANCE GROUP, LLC                           §
             Defendant.                         §

 [PROPOSED] ORDER DENYING DEFENDANTS’ MOTION TO DISMISS, DENYING
       MOTION TO COMPEL ARBITRATION, AND REMANDING CASE

         The Court has considered the motion to dismiss and, alternatively, motion to compel

arbitration and stay or dismiss (Dkt. 4) filed by AmRisc, LLC and CRC Insurance Services, Inc.,

Plaintiff’s response in opposition (Dkt. __), any replies, and the arguments of counsel. The Court

hereby

         ORDERS that the Defendants’ motion to dismiss and alternative motion to compel

arbitration are both DENIED. It is further

         ORDERED that this case is remanded to the 295th Judicial District Court of Harris County,

Texas.



         Signed this ________ day of __________________, 2020.



                                                            ______________________________
                                                            HONORABLE LYNN N. HUGHES
                                                                 U.S DISTRICT JUDGE
